Citation Nr: 1206862	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral lower extremity disorder, manifested by pain and numbness.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2004.  The remaining issues on appeal were previously remanded to the RO in March 2008 and February 2010.

The issues of entitlement to service connection for hypertension and a bilateral lower extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis of the lumbar spine, with thoracic sprain and lumbar strain, had its onset in combat service.  

2.  The Veteran does not have heart disease.


CONCLUSION OF LAW

1.  Osteoarthritis of the lumbar spine, with thoracic sprain and lumbar strain, was incurred during active combat service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  As heart disease is not present, heart disease was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in February 2004, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the service connection claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was provided with information concerning the evidence necessary to substantiate a claim based on herbicide exposure.  In a letter dated in April 2009, he was provided with additional information, including the evidence necessary to substantiate a claim for service connection on a secondary basis.  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment and personnel records have been obtained, as have identified VA and private treatment records.  The Veteran did not provide any evidence or information concerning other post-service treatment for the claimed conditions.  VA examinations were provided in August 2004, April 2009, and June 2010.  As discussed below, such examinations were adequate for the purposes of the decisions decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examination in April 2009 concerning his claimed heart condition did not address whether such condition was secondary to PTSD, as had been ordered in the remand, the Board finds that because the examination found no heart disease to be present, the examiner's failure to address whether such non-existent heart disease was related to PTSD was not fatal, and there was substantial compliance of the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis and cardiovascular disease, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran in this case served on two tours of duty in Vietnam, from January 1968 to February 1969, and from September 1969 to August 1970.  As a rifleman in the Marine Corps, he participated in campaigns during both periods.  The service personnel records detail 23 separate campaigns he participated in during his first period of Vietnam service.  In addition, he earned the Combat Action Ribbon and the Purple Heart Medal.  

Thus, it is definitively established that the Veteran engaged in combat with the enemy in active service, and there is a relaxed standard of proof pertaining to service incurrence, for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  


A.  Back Disability

Service treatment records do not show any back condition in service.  However, in January 1969, it was noted that he had sustained a shell fragment wound to the left back.  On the separation examination a one-inch scar on the left side of the back was noted.  The Veteran states that his back pain began in the course of jumps from helicopters in Vietnam, and that it has continued since service.  

On a VA examination in August 2004, the Veteran was diagnosed as having chronic thoracic muscle sprain and chronic lumbosacral strain.  A VA examination in April 2009 resulted in a diagnosis of myofascial lumbar syndrome.  The examiner, however, stated that he was unable to provide an opinion due to the lack of reference to a lumbar spine condition in the service treatment records.  However, because this is a combat Veteran, his statements of back pain in service must be accepted, if consistent with circumstances of service.  The Board specifically finds that his complaints of low back pain beginning in service while he was engaged in numerous combat operations, are consistent with such service.  

On a VA examination in June 2010, the examiner reported a history of low back pain which began sometime in the middle of his service, associated with numerous episodes of jumping out of a helicopter.  He stated that his back pain was present at discharge.  The examiner diagnosed osteoarthrosis of the lumbar spine consistent age.  He stated that the findings were consistent with someone of his age and livelihood working as  laborer in the oil fields throughout his life.  It was less likely than not that his lumbar condition was caused by sustained exits from helicopters under combat conditions over 40 years ago.  

However, the examiner did not provide an explanation for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (medical opinion that contains only data and conclusions without any supporting analysis is accorded NO weight, and review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion).  Moreover, the examiner did not address the Veteran's lay evidence of symptoms beginning in service, and continuing after service to the present time.  A VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, as noted above, the Board specifically finds that the events occurred.  Thus, this examination is of no probative value, concerning a nexus.  

Nevertheless, the examinations establish the existence of a current disability.  Medical evidence of a nexus is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau at 1377.  

The Board finds the Veteran's lay statements concerning continuity of symptomatology to be credible.  In this regard, the fact that he worked for a number of years after service in a physically demanding job does not rule out the presence of back pain before and throughout this time period.  The medical evidence documents a current lumbar spine disability.  The credible lay statements of chronic back pain beginning in service, and which were consistent with the circumstances of his service, are sufficient to establish in-service injury.  Further, his statements of back pain ever since service are competent and credible, and provide continuity of symptomatology.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a lumbar spine disability for many years after service, and the VA examination provided a negative nexus opinion.  As discussed above, however, such examination was inadequate as to nexus, and the Veteran has provided credible, competent evidence of service onset and continuity of symptomatology.  Given these factors, the Board finds that the evidence currently of record is evenly balanced with respect to whether the Veteran's back disability was of service onset.  With the application of the benefit-of-the-doubt rule, service connection is warranted without the need for an additional examination.  Hence, service connection for osteoarthritis of the lumbar spine, chronic thoracic sprain, and chronic lumbosacral strain is granted.  38 U.S.C.A. §§ 5107(b), 1154(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Heart Disability

The Veteran contends that he has heart disease related to service-connected PTSD and/or Agent Orange exposure.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  Recently, the Secretary of Veterans Affairs (Secretary) added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

In the March 1967 report of medical history, the Veteran indicated that he experienced pain or pressure in his chest.  A notation on the report listed that the Veteran did not undergo a medical evaluation regarding his claimed chest pain or pressure.  The Veteran was found fit for duty and his report of medical examination was devoid of any preexisting heart condition.  The Veteran's service treatment records are also devoid of any treatment for chest pains or symptoms related to a heart condition.  Upon service separation, no notation was made as to a heart or chest condition.  

The Veteran's post-service medical treatment records reflect treatment for complaints of chest pain.  In a July 2005 letter regarding the Veteran's private medical treatment, the Veteran's physician indicted that the Veteran experienced central chest pain and awoke one night believing that he was experiencing a heart attack.  The Veteran advised that he had a "little bit" of hypertension and was supposed to carry nitroglycerin.  The physician's impression was that the Veteran provisionally had a panic disorder, secondary to post-traumatic stress disorder or secondary to the traumatic events he experienced while in Vietnam.  The physician could not rule out angina, but he noted he believed the Veteran's chest pain was related to his post-traumatic stress disorder.  

In VA treatment records, dated from April 2003 to February 2005, the Veteran was diagnosed as having atypical chest pain.  He was prescribed nitroglycerin to be taken as needed for chest pain.  In an April 2003 treatment note, the Veteran complained of right-sided chest pain that had been ongoing for several years.  The Veteran advised that he had never sought medical treatment for his symptoms and they worsened when he was lying down.  Upon a normal EKG and a finding of normal cardiac enzymes, the veteran was diagnosed as having atypical chest pain.  

In a June 2006 VA examination for his ankle and hypertension, the Veteran was noted to have a history of chest pains, but they were not typical of coronary artery disease.  The examiner referenced the Veteran's prior treatment records and noted that his chest pains were noncardiac in nature.  

On a VA examination in April 2009, the examiner noted that the Veteran had been evaluated for chest pain in the past.  Cardiac enzymes were negative and electrocardiogram did not show any ischemic changes.  Chest pains had been atypical and evaluations had shown the pain to be non-cardiac.  He denied any shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, or lower extremity edema.  The estimated METS was 8-9.  Physical examination of the heart was normal.  The impression was that there was no evidence of heart disease at present.  (As noted above, the Board finds that because the examination found no heart disease to be present, the examiner's failure to address whether such non-existent heart disease was related to PTSD was not fatal, and there was substantial compliance of the remand directive). 

Thus, the medical evidence shows that the Veteran does not currently have heart disease, including ischemic heart disease.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Heart disease is not an observable condition, and, hence, medical evidence is required to establish the presence of such a condition.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this regard, any chest pain which is a symptom of his PTSD, and not reflective of a separate heart disease, would be rated as part of his service-connected PTSD, and not as a separate disability.  Additionally, although the Veteran served in Vietnam, no ischemic heart disease is present, and, accordingly, heart disease cannot be presumed to be associated with herbicide exposure.  Accordingly, service connection for heart disease must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

ORDER

Service connection for osteoarthritis of the lumbar spine, with thoracic sprain and lumbar strain, is granted.

Service connection for heart disease is denied.


REMAND

The Board regrets that it is again necessary to remand the remaining issues.  Unfortunately, however, the April 2009 VA examination concerning the issue of service connection for hypertension was inadequate, as it failed to sufficiently address the question of secondary service connection.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  Specifically, the examination failed to address whether hypertension was aggravated by service-connected PTSD.  In this regard, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).  The Veteran must be afforded an examination which addresses this matter.  

In addition, the examinations contain conflicting opinions as to whether the Veteran has sciatic symptoms.  In view of the above decision, granting service connection for a low back disability, the Veteran must be afforded an examination which determines whether he has sciatic symptoms caused or aggravated by the now-service-connected back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to determine whether it is at least as likely as not that hypertension was caused or aggravated (permanently worsened) by service-connected PTSD, or is otherwise due to service.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.

2.  Schedule the Veteran for an appropriate VA examination, to determine whether the Veteran has a bilateral lower extremity disorder, manifested by pain and numbness.  If so, provide the diagnosis for such condition, as well as an opinion as to whether it is at least as likely as not that such condition had its onset in service, or was caused or aggravated (permanently worsened) by the now-service-connected low back disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  Please note that for this combat Veteran, his lay statements concerning in-service events must be accepted if consistent with the circumstances of combat service.  The opinion must also take into consideration is post-service lay statements of any symptoms or history subject to lay observation.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


